Arnold, J.,
delivered the opinion of the Court.
We find in the record no cause to disapprove the conclusion reached by the chancellor as to the facts ; and as to the law, it is quite clear that a court of equity has jurisdiction to annul a sale and titles, made and procured by the methods exhibited in the testimony for appellees, and which was accepted as true by the chancellor.
On the authority of Parchman v. McKinney, 12 S. and M. 631, it must be said, that there being special circumstances which justified resort to equity in the first place, it was not necessary for appellees to have offered in their bill, to pay interest at the legal rate, as a condition precedent to obtaining relief against usurious interest. This is contrary to the general doctrine on the subject.; but it has long been the rule in this State, under statutes regulating the matter of. interest, a2id *75which provide that all interest shall be forfeited when there is a stipulation for a greater rate than that allowed by law, and we are not willing to overrule the decision referred to, by which the rule was established.

Affirmed.